DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 3 and 5 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 March 2021 has been entered.

Response to Arguments
Applicant's arguments filed 05 March 2021 have been fully considered but they are not persuasive.
Applicant argues that the relied upon references, US Patent No. 10,180,843 (hereinafter Lu) in combination with US Patent No. 5,408,629 (hereinafter Tsuchiva) and US Patent No. 7,865,762 (hereinafter Swanson), do not teach the claimed invention.  Specifically, Applicant argues that Swanson does not teach fails to teach "a memory map that maps the portion of the memory that is exclusively used by the one of the plurality of processors to a first set of dual inline memory modules (DIMMs) of a physical host," as required by at least independent claim 1.  However, the Examiner respectfully disagrees.  Specifically, Swanson teaches VMs are allocated physical resources (Swanson; Col 3 Line 64 – Col 4 Line 6, Col 5 Lines 10 – 17) through a resource map.  Those physical resources include specific DIMMs and other components (Swanson; Col 4 Lines 7 – 12).  Swanson shows that channels are mapped .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,521,273. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent require all the limitations of the claim of the instant application.

Claims 2, 3, and 5 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 5 – 20 of U.S. Patent No. 10,521,273 in view of US Patent No. 7,865,762 (hereinafter Swanson).
The claims of the patent do not (in the correct dependent order) teach generating a memory map that maps the portion of the memory that is exclusively used by the one of the plurality of processors to a first set of dual inline memory modules (DIMMs) of a physical host, the memory map excluding mapping the portion of the memory to other DIMMs of the physical host.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the patent to include the DIMM mapping because doing so allows for physical isolation of memory partitions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 – 9, 13 – 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva) and further in view of US Patent No. 7,865,762 (hereinafter Swanson).
As per claims 1, 13, and 17, Lu teaches a computer implemented method comprising allowing one of a plurality of processors exclusive use of a portion of a memory and deny remaining ones of the plurality of processors access to the portion of the memory (Lu; Figure 2 Item 201, Figure 3 Item 301, Col 15 Line 61 – Col 16 Line 3, Col 20 Lines 35 – 41); mapping a peripheral device to the portion of the memory to provide access to the one of the plurality of processors (Lu; Col 19 Lines 43 – 54), and executing an operating system via the portion of memory (Lu; Figure 3 Item 305).

However, Tsuchiva teaches a computing system in which a memory controller (Tsuchiva; Figure 1 Items 10, 12, 14, and 16, Figure 2 Item 10) is configured to exclusively allow access to a portion of memory to a processor of a plurality of processors (Tsuchiva; Figure 1 Items 40, 42, 44, 46, 48, 50, 52, and 54) and deny access to the remaining ones of the processors (Tsuchiva; Col 3 Lines 45 – 63 and Col 7 Lines 50 – 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu to include the memory controllers because doing so allows for system performance increases (Tsuchiva; Col 4 Lines 22 – 55).
Lu in combination with Tsuchiva does not teach generating a memory map that maps the portion of the memory that is exclusively used by the one of the plurality of processors to a first set of dual inline memory modules (DIMMs) of a physical host, the memory map excluding mapping the portion of the memory to other DIMMs of the physical host.
However, Swanson teaches generating a memory map that maps the portion of the memory that is exclusively used by the one of the plurality of processors to a first set of dual inline memory modules (DIMMs) of a physical host (Swanson; Col 3 Line 64 – Col 4 Line 6, Col 5 Lines 10 – 17, Col 4 Lines 7 – 12, Col 5 Lines 10 – 17) (See “Response to Arguments” presented above), the memory map excluding mapping the portion of the memory to other DIMMs of the physical host (Swanson; Figure 1, Col 3 Line 64 – Col 4 Line 6) (See “Response to Arguments” presented above).


As per claim 2, Tsuchiva also teaches wherein the one or more memory controllers are configured to control the portion of the memory (Tsuchiva; Col 6 Lines 42 – 58), and wherein the one or more memory controllers do not have control over other potions of memory (Tsuchiva; Col 6 Lines 42 – 58).

As per claim 6, Lu also teaches receiving at least a first boot image including first instructions for loading the first operating system and a second boot image including second instructions for loading the second operating system (Lu; Figure 2 Item 203, Figure 3 Item 301, Col 20 Lines 35 – 38); loading the first boot image into the portion of memory and the second boot image into another portion of memory (Lu; Figure 3 Item 302, Col 20 Lines 42 – 47); executing the first instructions for loading the first operating system (Lu; Col 19 Lines 26 – 42, Col 21 Lines 21 – 35, Col 21 Lines 47 – 58); and executing the second instructions for loading the second operating system (Lu; Col 21 Lines 21 – 35, Col 21 Lines 47 – 58).

As per claim 7, Lu also teaches providing access to the one of the plurality of processors to an input/output (I/O) port by exposing the I/O port to the one of the plurality of processors (Lu; Figure 10A Items 10101 and 10102).

As per claim 8, Lu also teaches denying access to the one of the plurality of processors to an I/O port by hiding the I/O port from the one of the plurality of processors (Lu; Figure 10B Item 10201).

As per claim 9, Lu also teaches mapping memory of a peripheral device to a portion of the memory to provide access to the one of the plurality of processors to the peripheral device (u; Col 19 Lines 43 – 54).

As per claim 14, Lu also teaches wherein the one of the plurality of processors include a first central processing unit (CPU) and one or more other processors include a second CPU (Lu; Figure 1 “Processor core”, Col 49 Line 39 – Col 50 Line 3).

As per claim 15, Lu also teaches wherein the one of the plurality of processors include a first core of a multi-core processor (Lu; Figure 1 “Processor core”, Col 1 Lines 25 – 27) and the one or more other processors of the plurality of processors include a second core of the multi-core processor (Lu; Figure 1 “Processor core”, Col 1 Lines 25 – 27).

As per claim 19, Lu also teaches wherein the instructions cause the processor to virtualize a physical peripheral device using Single Root I/O Virtualization to create at least a first virtual peripheral device and a second virtual peripheral device (Lu; Col 17 Lines 22 – 33); allocate the first virtual peripheral device to the first resource group; and allocate the second virtual peripheral device to the second resource group (Lu; Col 17 Lines 22 – 33).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva), further in view of US Patent No. 7,865,762 (hereinafter Swanson), and further in view of US Patent No. 7,346,744 (hereinafter Glasco).

Lu in combination with Tsuchiva and Swanson does not teach configuring one or more other memory controllers to deny the one of the plurality of processors access to other ranges of memory.
However, Glasco teaches that a memory controller denies a processor access to a memory range if another processor has the memory range locked (Glasco; Col 8 Lines 1 – 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu in combination with Tsuchiva and Swanson to include the access denying because doing so allows for collision avoidance.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva), further in view of US Patent No. 7,865,762 (hereinafter Swanson), and further in view of US Patent Application Publication No. 2007/0226795 (hereinafter Conti).
As per claim 5, Lu in combination with Tsuchiva and Swanson teaches the method as described per claim 1 (see rejection of claim 1 above).
Lu in combination with Tsuchiva and Swanson does not teach disabling cache coherency between the portion of memory and another portion of the memory.
However, Conti teaches a virtualization system in which cache coherency is selectively disabled (Conti; Paragraph [0572]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu in combination with Tsuchiva .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva), further in view of US Patent No. 7,865,762 (hereinafter Swanson), and further in view of US Patent No. 9,459,928 (hereinafter Bonola).
As per claim 10, Lu in combination with Tsuchiva and Swanson teaches the method as described per claim 1 (see rejection of claim 1 above).
Lu in combination with Tsuchiva and Swanson does not teach denying access to a second peripheral device by excluding a mapping of memory of the second peripheral device to the portion of the memory.
However, Bonola teaches mapping a peripheral device to only one virtual machine at a time, therefore denying access to the peripheral by not mapping the device to a virtual machine (Bonola; Col 5 Lines 20 – 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu in combination with Tsuchiva and Swanson to include access denying because doing so allows for prevention of race conditions (Bonola; Col 5 Lines 20 – 34).

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva), further in view of US Patent No. 7,865,762 (hereinafter Swanson), and further in view of US Patent No. 8,978,031 (hereinafter Kamble).

Lu in combination with Tsuchiva and Swanson does not teach sending, by the one of the plurality of processors, an I/O request to a peripheral device connected to a physical host; and receiving, by the one of the plurality of processors, an I/O response from the peripheral device.
However, Kamble teaches a virtualization environment where virtual machines send and receive information to and from peripheral devices (Kamble; Col 10 Lines 59 – 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu in combination with Tsuchiva and Swanson to include the data transfer because doing so allows for communications with standard peripheral devices.

As per claim 20, Lu in combination with Tsuchiva and Swanson teaches the method as described per claim 17 (see rejection of claim 17 above).  Lu also teaches allocating the first virtual peripheral device to the first resource group; and allocating the second virtual peripheral device to the second resource group (Lu; Col 17 Lines 22 – 33).
Lu in combination with Tsuchiva and Swanson does not teach virtualizing the physical peripheral device using Multi I/O Virtualization to create at least a first virtual peripheral device and a second virtual peripheral device.
However, Kamble teaches virtualizing a device using Multi-Root I/O Virtualization (MRIOV) (Kamble; Col 8 Lines 50 – 59) in a multi-processor system (Kamble; Col 10 Lines 21 – 35).
Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified the teachings of Lu in combination with Tsuchiva .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva), further in view of US Patent No. 7,865,762 (hereinafter Swanson), and further in view of US Patent No. 8,286,195 (hereinafter Finger).
As per claim 12, Lu in combination with Tsuchiva and Swanson teaches the method as described per claim 1 (see rejection of claim 1 above).
Lu in combination with Tsuchiva and Swanson does not teach sending, by the one of the plurality of processors, an I/O request to a peripheral device connected to a physical host; and ignoring, by the peripheral device, the I/O request.
However, Finger teaches a virtualization system in which peripheral device requests from an operating system are ignored (Finger; Col 7 Lines 46 – 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu in combination with Tsuchiva and Swanson to include the request ignoring because doing so allows for greater peripheral control.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva), further in view of US Patent No. 7,865,762 (hereinafter Swanson), and further in view of US Patent No. 8,893,147 (hereinafter Yin).
As per claim 16, Lu in combination with Tsuchiva and Swanson teaches the system as described per claim 13 (see rejection of claim 13 above).

However, Yin teaches using different multi-core processors for different virtual machines (Yin; Col 10 Lines 43 – 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu in combination with Tsuchiva and Swanson to include the multiple multi-core processors because doing so allows for greater processing flexibility.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva), further in view of US Patent No. 7,865,762 (hereinafter Swanson), and further in view of US Patent No. 9,703,726 (hereinafter Lutas).
As per claim 18, Lu in combination with Tsuchiva and Swanson teaches the method as described per claim 17 (see rejection of claim 17 above).
Lu in combination with Tsuchiva and Swanson does not teach instructions to virtualize a physical memory controller to create a first virtual memory controller and a second virtual memory controller; allocate the first virtual memory controller to a first resource group; and allocate the second virtual memory controller to a second resource group.
However, Lutas teaches a virtualization system in which a memory controller is virtualized and assigned to each virtual machine, which would then have control over the memory assigned to that virtual machine (Lutas; Col 3 Line 67 – Col 4 Line 9).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.